SPAETH, Judge,
dissenting:
The judgment of sentence should be reversed and the case remanded for a new suppression hearing.
Appellant was convicted on the basis of evidence seized during a search of his premises. One of the grounds upon which appellant sought to have the evidence suppressed was that the police had entered his premises without first knocking and announcing their identity, purpose, and authority, in violation of Pa.R.Crim.P. 2007. See Commonwealth v. Golden, 277 Pa.Super. 180, 419 A.2d 721 (1980).
During the suppression hearing, the court interpreted the Commonwealth’s answer to appellant’s motion to suppress as an admission that the police had entered appellant’s premises without first knocking and announcing their identity, purpose, and authority. Slip op. at 6 (suppression court). The court therefore ruled that the Commonwealth could present testimony regarding the manner in which the warrant was executed, but that testimony inconsistent with the admission would be stricken. N.T. 232. The testimony of one of the officers who executed the warrant was inconsistent with the admission. In accordance with its ruling, the court ordered the officer’s testimony stricken. N.T. 234. In view of this order, appellant’s counsel neither cross-examined the officer nor introduced any evidence in support of his motion.1
*445After the hearing was over, the court decided, sua sponte, to reverse itself on the question whether the police had entered appellant’s premises without first knocking and announcing their identity, purpose, and authority. The court revived the stricken testimony and, in reliance on it, held that the police had not executed the search warrant in violation of Pa.R.Crim.P. 2007. Slip op. at 8 (suppression court). This was unfair, and denied appellant due process of law. See generally Sniadaeh v. Family Finance Corp., 395 U.S. 337, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969) (Essential elements of procedural due process are notice that interest is in danger of being deprived and opportunity to prove that deprivation of interest is improper); Parker v. Children’s Hospital of Philadelphia, 483 Pa. 106, 394 A.2d 932 (1978) (same). Allstate Insurance Co. v. Fioravanti, 451 Pa. 108, 299 A.2d 585 (1973) (same). Appellant justifiably relied upon the court’s ruling that the officer’s testimony was stricken. By reversing its ruling and reviving and relying upon the testimony, all without notice to appellant, the court effectively denied appellant the right to cross-examine the officer and to introduce evidence of his own. See generally Pointer v. Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923 (1965) (Criminal defendant has due process right to cross-examine witnesses against him); cf. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) (Criminal defendant denied fair trial where deprived of opportunity to present exculpatory evidence).
The items seized in the search of appellant’s premises were instrumental in obtaining appellant’s conviction. Slip op. at 40 (court en banc). Accordingly, the introduction of these items at appellant’s trial, if erroneous, was not harmless beyond a reasonable doubt.
The judgment of sentence should be vacated and the case remanded for a new suppression hearing. If after the new hearing the motion to suppress is denied, the sentence should be reinstated, but if the motion is granted, a new trial should be ordered.

. The majority says that appellant's counsel "could have cross-examined the policemen, but chose not to do so because he felt that the court below was 'buying' his argument regarding the pleadings.” Op. at 443. The court did accept counsel’s argument: it ruled that the testimony in question would be stricken. The majority is therefore mistaken in saying that remand would give appellant " ‘another bite at the apple,’ ” id., i.e., another chance to cross-examine the officer and to introduce his own evidence. Appellant has never had a first bite.